221 F.2d 479
Stanley G. MARKUSEN, Plaintiff-Appellee,v.GENERAL ANILINE & FILM CORPORATION, Defendant-Appellant.
No. 277.
Docket 23481.
United States Court of Appeals Second Circuit.
Argued April 12, 1955.
Decided April 25, 1955.

Appeal from the United States District Court for the Southern District of New York; Irving R. Kaufman, Judge.
In an action by plaintiff, Stanley G. Markusen, to recover on an oral contract for severance pay on termination of his employment with defendant, General Aniline & Film Corporation, the latter appeals from a judgment on a jury verdict for the plaintiff and from the district court's refusal to grant it a judgment notwithstanding the verdict or a new trial.
Nathan H. Elman, New York City (Klein, Wikler & Gottlieb, New York City, on the brief), for plaintiff-appellee.
Herbert L. Abrons, New York City (Kathryn V. Crean, New York City, on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and FRANK and HASTIE, Circuit Judges.
PER CURIAM.


1
Affirmed on the memorandum opinion of District Judge Kaufman in denying defendant a judgment notwithstanding the verdict or a new trial, 16 F.R.D. 455.